Citation Nr: 9918949	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-39 045	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, arthritis, and strain of the lumbosacral spine.  

2.  Entitlement to service connection for a disability 
manifested by leg muscle spasms as a manifestation of disc 
disease or as a separate disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1964, and from February 1975 to September 1990.  
This case was remanded by the Board of Veterans' Appeals 
(Board) in August 1996.  In August 1996 the Board also found 
that the veteran had filed a timely notice of disagreement 
regarding denials of service connection for left leg 
phlebitis, residuals of an allergic reaction to penicillin, 
and residuals of exposure to asbestos.  The RO issued a 
supplemental statement of the case (SOC) on those issues.  
The veteran did not complete his appeal by submitting a 
timely SOC (as he was advised was necessary).  Hence, those 
issues are not before the Board.  


FINDINGS OF FACT

1.  There is no competent evidence that relates current 
degenerative disc disease, arthritis and strain of the 
lumbosacral spine to service or the first post-service year.  

2.  The evidence does not show that the veteran has a 
disability entity manifested by leg spasms or that any such 
symptoms are related to service or to a service connected 
disability. 


CONCLUSIONS OF LAW

1.  The claim of service connection for degenerative disc 
disease, arthritis, and strain of the lumbosacral spine is 
not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  

2.  The claim of service connection for a disability 
manifested by leg muscle spasms as a manifestation of disc 
disease or as a separate disorder is not well-grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that his spine and 
lower extremities were normal on entrance examination in 
August 1960, and on separation examination from his first 
period of service in August 1964. 

In June 1977, the veteran complained of stiffness and 
soreness in both legs, relating to a crush injury three years 
earlier.  The assessment was cutaneous infection and muscle 
spasm.  On two occasions in January 1981, he reported 
numbness and pain in both legs.  In each instance the 
assessment was shin splints.  The veteran gave a history of 
shin splints on June 1982 annual examination.  In February 
1983, he complained of a left leg burning sensation similar 
to pins and needles.  Assessments included peripheral 
neuropathy.  No significant bony abnormality was demonstrated 
on x-ray examination in March 1983.  On July 1984 annual 
examination, he denied a history of leg cramps and recurrent 
back pain, and his lower extremities and spine were normal.  
On September 1987 examination, he reported a history of leg 
cramps, but denied recurrent back pain.  His lower 
extremities and spine were normal.  In January 1988, the 
veteran complained of right side lumbar pain of spontaneous 
onset, without prior trauma or heavy strain.  He gave a 
history of similar pain two years earlier.  The impression 
was right side lumbar strain.  He gave a history of leg 
cramps on July 1988 examination, but denied recurrent back 
pain.  His spine and lower extremities were normal on 
examination.  A September 1989 bone scan showed mild to 
moderate thoracic scoliosis on the right.  The skeleton was 
otherwise normal.  In April 1990, the veteran complained of 
left leg muscle spasms after awakening at home with left leg 
stiffness.  He reported a history of torn leg muscles in 
1973.  The assessment was left abductor group spasm.  On July 
1990 separation examination, he reported a history of left 
leg cramps; possibly secondary to an injury in 1972.  He 
denied recurrent back pain. 

Records of medical treatment at Toledo Clinic Laboratory, 
Flower Memorial Hospital, and St. Charles Hospital in April, 
May, and December 1991 reveal that in April 1991, the veteran 
complained of neck pain, radiating down the back and 
shoulder.  He was advised to see a physician if numbness, 
tingling or weakness developed in the lower extremities.  A 
May 1991 rheumatology report from an unidentified medical 
facility noted the veteran's complaints of spasms.  A 
December 1991 record from St. Charles Hospital shows he 
complained of muscle spasms in his legs.  

On VA general medical examination in May 1991, the veteran 
complained of left leg pain, specifically in the shin and 
particularly during winter.  There was no history of leg 
swelling or associated pain.  On examination, there was no 
left leg swelling or edema, and no tenderness on squeezing 
the left calf muscle.  Diagnoses included no evidence of left 
leg phlebitis.  The examination included a special orthopedic 
examination, in which the veteran reported multiple 
orthopedic disabilities, but there were no complaints or 
clinical findings referable to the lumbar spine.  On May 1991 
VA psychiatric examination, the veteran's gait, posture, 
propulsion and balance were normal, and there was no 
limitation of low back motion.  On September 1991 VA 
neurological examination, the veteran complained of low back 
pain which began when he became a security guard in January 
1991.  He had increasing low back pain without radicular 
symptoms, associated leg weakness or bowel and bladder 
complaints.  The pain increased in severity when he stood for 
extended periods.  Impressions included probable degenerative 
joint disease of the low back.  

On March 1992 VA x-ray examination of the veteran's lumbar 
spine, the vertebral bodies were in good alignment and their 
heights were maintained.  There was some marginal 
hypertrophic spur formation at the L2-3 level, with slight 
loss in intervertebral disc space height.  Other 
intervertebral disc spaces appeared fairly well maintained.  

May 1992 VA magnetic resonance imaging (MRI) evaluation of 
the veteran's lumbosacral spine, L2-3 showed disc space 
height narrowing, slight disc bulging, and spur formation.  
There was dessication of the disc consistent with 
degenerative change.  Spinal segment L3-4 showed changes 
similar to L2-3, with less disc degeneration, and only 
minimal distortion of the neural foramina.  Spinal segment 
L4-5 showed eccentric protrusion of disc intensity material 
into the spinal canal near the left lateral recess.  The 
protrusion was thought to represent a small herniation, 
rather than an eccentric bulge.  There was degenerative 
dessication and slight disc space height loss at this level, 
and mild superimposed degenerative change in the facets.  

Notes of VA physical therapy for the veteran's back, from May 
and June 1992, reveal that on May 1992 evaluation he 
complained of achy to sharp low back pain, beginning mid-line 
and radiating into the buttock and posterior thigh.  The 
impression was low back and lower extremity pain by history.  
VA nerve conduction studies of the left lower extremity in 
May 1992 were normal.  The examiner opined that there was no 
electrodiagnostic evidence of lower extremity radiculopathy.  

On October 1992 VA orthopedic examination, the veteran 
reported back pain of many years' duration.  He gave a 
history of degenerative disc disease of the lumbar spine.  
Back pain radiated to his legs and there was occasional 
paresthesia.  Weather changes, coughing, sneezing, and 
prolonged sitting or standing increased the severity of the 
pain.  He was not wearing a brace or using a cane.  He 
ambulated independently, without assistance.  Spinal 
examination did not disclose deformity or lumbosacral 
tenderness, there was some pain on motion.  The diagnoses 
included lumbosacral strain with degenerative disc disease.  

In a March 1993 statement, the veteran asserted that, 
although he had reported spasms in his upper legs during VA 
medical examinations in 1991 and 1992, no findings as to the 
spasms were recorded in the examination reports.  In a May 
1993 statement, the veteran indicated that he endured a great 
deal of leg strain during service, working in boiler and 
steam rooms in cramped positions. 

At a hearing in July 1993, the veteran asserted that the 
numbness and tingling sensation in his legs noted during 
service in 1981 was actually back pain.  He testified that, 
in 1988, he awakened one night with pain radiating down his 
legs that was later diagnosed as lumbosacral strain.  He was 
never hospitalized for back pain, and no x-rays of his back 
were taken.  He added that he sometimes had leg spasms which 
prevented him from walking.  He had limitation of back motion 
and throbbing leg pain.  

On VA neurological examination in October 1993, the veteran 
gave a history of degenerative disc disease of the spine and 
herniation of the L5-S1 disc.  He reported numbness and 
paresthesia in both legs since 1981.  He complained of 
episodes of low back pain and weakness in his legs.  The 
diagnoses included a history of ruptured intervertebral disc 
between L5 and S1.  An October 1993 VA neurosurgery clinic 
report, the veteran complained of low back pain since at 
least 1983.  He had intermittent bilateral leg numbness.  The 
examiner opined that the veteran had degenerative disc 
disease and some arthritic changes in his low back which were 
of long term duration.  

In November 1993, the veteran submitted excerpts from medical 
treatises regarding osteoarthritis, degenerative joint 
disease of the spine, and scoliosis.  In a written statement 
accompanying the medical treatise excerpts, the veteran 
contended that his complaints of back pain and leg cramps 
during service were initial manifestations of post-service 
lower extremity and spinal disorders.  He also asserted that 
military and VA health care providers failed to properly 
diagnose existing disabilities and failed to conduct 
appropriate diagnostic testing to detect existing 
disabilities.  

A November 1993 VA medical record indicated that the veteran 
had been denied disability benefits by the Social Security 
Administration. 

At a hearing in August 1995, the veteran testified that 
during service he had numbness, tingling and a sensation like 
pins and needles in his legs and arms.  The diagnoses 
included peripheral neuropathy and possible degenerative 
joint disease of the lumbar spine.  He believed that his back 
problems developed as a result of various duties in service, 
including as a naval police officer.  He said he sustained 
back trauma breaking up fights and controlling unruly 
prisoners.  He had numbness in his legs when he experienced 
low back spasms.  He asserted that, had the VA examining 
physician taken x-rays of his low back in 1991, a low back 
disorder would have been definitively identified and 
diagnosed.  He testified that during the first postservice 
year he was treated at the Toledo Clinic for the disabilities 
at issue.  

In August 1996, the Board remanded the pending claims for the 
RO to obtain additional records of early post-service 
treatment of the veteran for the disabilities at issue.  
Subsequent to the remand, additional evidence was added to 
the record, including duplicates of certain VA medical 
records and a statement from the veteran regarding his 
complaints and treatment for multiple disabilities in 
service.  

In response to a letter from the RO to the veteran requesting 
that he submit additional information regarding medical 
treatment he received during his first post-service year, he 
submitted a September 1996 statement indicating that all 
medical evidence has been submitted in connection with his 
claims.  

September 1996 records from St. Charles Hospital show that on 
physical examination there were no pertinent abnormalities.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When arthritis 
becomes manifest to a degree of 10 percent or more within one 
year following a veteran's discharge from active duty, it may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  If he has not presented 
evidence of a well-grounded claim, his appeal must fail as to 
that claim, and there is no duty to assist him further in the 
development of his claim because such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

For a claim of service connection to be well-grounded, there 
must be competent medical evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The United States Court of Veterans 
Appeals (since March 1, 1999, the United States Court of 
Appeals for Veterans Claims or Court) has held that 
laypersons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  


Degenerative Disc Disease, Arthritis, and
Strain of the Lumbosacral Spine

The veteran asserts that arthritis and/or other lumbosacral 
disorders were manifested in service or alternatively, during 
the first post-service year.  He contends that more 
comprehensive VA medical examinations during the first post-
service year, specifically an x-ray examination, would have 
disclosed low back arthritis and/or other low back disorders.  

The service medical records include the veteran's complaints 
of right side lumbar pain in January 1988 and an impression 
of right side lumbar strain.  However, he denied a history of 
recurrent back pain on his separation examination in July 
1990, and the spine was normal.  

The veteran underwent private and VA medical treatment during 
his first post-service year.  The private medical records 
obtained from Toledo Clinic Laboratory, Flower Memorial 
Hospital, and St. Charles Hospital do not include complaints 
or clinical findings pertaining to the low back. 

The veteran underwent VA general medical and neuropsychiatric 
examinations in May 1991 and a neurologic examination in 
September 1991 ().  The Court has held that the Board must 
make determinations as to the adequacy of the record.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  A review of the reports 
of all three examinations shows that the examinations contain 
the veteran's complaints, the examiners' review of pertinent 
aspects of the veteran's military and medical history, 
detailed clinical findings and the examiners' diagnostic 
impressions.  Under the circumstances, the Board concludes 
that the 1991 VA examinations were adequate to equitably 
adjudicate the veteran's claims.  More specifically, the May 
1991 VA general medical examination included a special 
orthopedic evaluation, with a report of the veteran's 
complaints and clinical findings regarding multiple 
orthopedic disorders.  However, there were no reported 
complaints or clinical findings as to the lumbar spine.  
Although the focus of the May 1991 VA neuropsychiatric 
examination was not the veteran's low back, the examination 
report contained clinical findings that the veteran's gait, 
posture, propulsion and balance were normal, and there was no 
limitation of low back motion.  

With regard to the September 1991 VA neurological 
examination, the Board is not at liberty to speculate about 
what diagnostic tests, if performed, would have shown.  As a 
layperson, the veteran is not competent to render an opinion 
as to what medical findings would have resulted had 
additional diagnostic tests been performed.  There is no 
indication that the 1991 VA examinations were inadequate to 
assess the veteran's complaints at the time. 
Although a VA examiner opined in September 1991 that there 
was probable degenerative joint disease of the low back, such 
opinion is insufficient basis to conclude that arthritis was 
manifest to a degree of 10 percent or more during the first 
postservice year.  The October 1993 VA neurologist's opinion 
that degenerative disc disease and arthritic changes in the 
veteran's low back were of long term duration does not relate 
the onset of the low back disorders to service.  Since there 
is no competent evidence relating the veteran's current low 
back disorders to service, the claim of service connection 
for degenerative disc disease, arthritis, and strain of the 
lumbosacral spine must be denied as not well grounded.  See 
Caluza, supra.

Disability Manifested by Leg Muscle Spasms as a
Manifestation of Disc Disease or as a Separate Disorder

The service medical records show that the veteran complained 
of stiffness, numbing, muscle spasms, and a burning sensation 
in his left leg similar to pins and needles.  Diagnoses 
included shin splints, peripheral neuropathy, and left 
abductor group spasm.  Although he gave a history of leg 
cramps on separation examination in July 1970, his lower 
extremities were normal.  

Records of private medical treatment of the veteran, from May 
and December 1991, include his complaints of spasms, 
including leg muscle spasms.  A May 1992 VA medical 
evaluation included the impression of lower extremity pain by 
history.  However, VA nerve conduction studies of the left 
lower extremity in May 1992 were normal, and the examiner 
opined that there was no electrodiagnostic evidence of lower 
extremity radiculopathy.  

The record contains additional reports of the veteran's 
complaints of leg pain, but there is no medical diagnosis of 
a disability entity manifested by leg muscle spasms.  Since 
lumbar disc disease is not service connected, leg pathology 
secondary to such disability may not be service connected on 
a secondary basis.  38 C.F.R. § 3.310.  There is no competent 
evidence that the veteran has a separate disability entity 
manifested by leg spasms.  Hence, any claim of service 
connection for such disability is not well grounded.  See 
Caluza, supra.  The veteran asserts that he told VA examiners 
he has leg muscle spasms.  However, as a layperson he is not 
competent to establish a medical diagnosis by his own 
opinion.  As was stated above, there is no indication in the 
record that VA examinations were inadequate or incomplete.


ORDER

Service connection for degenerative disc disease, arthritis 
and strain of the lumbosacral spine and for a disability 
manifested by leg muscle spasms as a manifestation of disc 
disease or as a separate disorder is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

